     Case 20-20054        Doc 26     Filed 03/25/20 Entered 03/25/20 15:45:49            Desc Main
                                       Document     Page 1 of 2
This order is SIGNED.


Dated: March 25, 2020

                                                  JOEL T. MARKER
                                                U.S. Bankruptcy Judge
                                                                                                         dml


Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 IN RE:                                                  CASE NO: 20-20054
 THOMAS ALLAN MCEWAN
                                                         Chapter 13

                       Debtor                            Hon. JOEL T. MARKER


                                ORDER DISMISSING CHAPTER 13 CASE
                                FOLLOWING CONFIRMATION HEARING

       The Debtor filed a Chapter 13 Petition on January 05, 2020. A Notice of a Contested Confirmation
Hearing was provided to all parties in interest. At the confirmation hearing held March 24, 2020 10:00 am, the
Chapter 13 Trustee, appeared personally or by counsel, and other parties, if any, made their appearances on the
record. Having heard the representations of the parties and recommendations of the Trustee, and having
determined that all requirements for confirmation have not been met, the Court hereby ORDERS:
       1. Pursuant to 11 U.S.C. § 521(i), the Debtor's case is hereby dismissed for failure to comply with
11 U.S.C. § 521(a)(1).

       2. Of the funds being held in this case, the Trustee shall pay, to the extent funds are available, the
following claims in the following priority: (1) the allowed fee to the Trustee under 28 U.S.C. § 586(e); (2)
adequate protection payments provided for in the proposed plan, stipulated to by the parties, or ordered by the
      Case 20-20054        Doc 26      Filed 03/25/20 Entered 03/25/20 15:45:49               Desc Main
                                         Document     Page 2 of 2




Court; (3) allowed administrative expenses, including attorney's fees and costs in the total amount of $0.00, less
any retainer on the Bankruptcy Rule 2016 statement; and (4) with the balance of such funds to be returned to the
Debtor pursuant to 11 U.S.C. § 1326(a)(2) by a check made payable to the Debtor and mailed to the debtors'
most recent address on file with the Bankruptcy Court.

                                             CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Order was served upon all persons
entitled to receive notice in this case via ECF Notification or by U.S. Mail to the following parties on 03/25/2020:

DAVID L. FISHER, ECF Notification


                                                               /S/Katherine T. Kang

                           DESIGNATION OF PARTIES TO BE SERVED
CHAPTER 13 TRUSTEE - ECF NOTIFICATION

THOMAS ALLAN MCEWAN, 4452 SOUTH RENARDO PLACE , WEST VALLEY CITY, UT 84119


DAVID L. FISHER, ECF Notification




Order DISMISSING Case
Case No. 2020054
